Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Receipt is acknowledged of Applicant’s Amendment filed on 09/13/2022; and IDS filed on 09/13/2022.
Claims 23, 26-27 have been amended.
Claim 41 has been added.
Claims 23, 25-30, 41 are pending in the instant application.
Claim 29 has been previously withdrawn from consideration.
Note, rejections and objections not reiterated from previous office actions are hereby withdrawn. The following rejections or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 23, 25-28, 30, 41 is/are rejected under 35 U.S.C. 103 as obvious over YAMAZAKI et al (US 2009/0169610; see IDS filed on 07/15/2021) in view of BORELLI et al (Ketoconazole, an oral antifungal: laboratory and clinical assessment of imidazole drugs. Postgraduate Medical Journal (September 1979) 55, 657-661) and LIAN et al (Trends and Developments in Liposome Drug Delivery Systems. Journal of Pharmaceutical Sciences, Vol. 90, 667-680 (2001); see IDS filed on 07/15/2021).
YAMAZAKI teaches a method of cancer treatment (see abstract) comprising of: oral administration (see [0116]) a liposome composition (see title) comprised of: liposomes made from phosphatidylcholine, such as up to 70% (see [0072]) of dimyristoylphophatidylcholine (see [0071]), which is DMPC (see LIAN reference below); a drug, such as a ketoconazole (see [0057]), which is a drug that causes cardiac irregularities (see Applicant’s claim 30). Additional disclosures include: the combined amount of lipids was 45.6 mg (see [0150]). Note, YAMAZAKI’s drug containing DMPC liposome would have the same chemical/physical properties, such as reduces/prevents cardiac channelopathies or conditions resulting from irregularities or alterations in cardiac patterns as claimed by Applicant, because YAMAZAKI teaches the same composition as claimed by Applicant, unless proven otherwise.
YAMAZAKI does not teach explicitly teach the amount of ketoconazole.
BORELLI teaches the prior art uses dosages of 100mg or 200mg and 400mg of ketoconazole. 	
LIAN discloses dimyristoylphophatidylcholine is well-known as DMPC (see pg. 676, 2nd col). Additionally, LIAN teaches liposome drug delivery systems are well-known in the prior art, wherein DMPC and DMPG has been used as the lipid formulation to make liposomes (see pg. 668, Table 1), sizes can be 50-100nm (see pg. 671, 2nd col), liposomes can be used for oral drug delivery to solubilize or suspend lipophilic drugs and many other uses (see pg. 676, 1st col).
It would have been obvious to the person of ordinary skill in the art at the time the invention was made to incorporate 100mg or 200mg or 400mg of ketoconazole in YAMAZAKI’s liposome composition of 45.6mg of total lipids, which would give a ratio of about 0.46:1 or 0.23:1 or 0.11:1 and is within Applicant’s ratio range of 3:1 to 0.1:1. The person of ordinary skill in the art would have been motivated to make those modifications, because dosages of 200-400mg are commonly used in the prior art, and reasonably would have expected success because YAMAZAKI teaches using ketoconazole.
The references do not specifically teach adding the ingredients in the exact ratio amount of 3:1 or 0.1:1 as claimed by Applicant (Note, the prior art teaches a ratio amount of 0.11:1).  The ratio amount of a specific ingredient in a liposome composition is clearly a result effective parameter that a person of ordinary skill in the art would routinely optimize.  Optimization of parameters is a routine practice that would be obvious for a person of ordinary skill in the art to employ and reasonably would expect success.  It would have been customary for an artisan of ordinary skill to determine the optimal amount of each ingredient to add in order to best achieve the desired results, such solubilization of the drug, therapeutic dosage for children requiring lower dosage, etc.  Thus, absent some demonstration of unexpected results from the claimed parameters, this optimization of ingredient amount would have been obvious at the time of Applicant's invention.
Although the reference is silent about preventing cardiac irregularities, it does not appear that the claim language or limitations result in a manipulative difference in the method steps when compared to the prior art disclosure.  See Bristol-Myers Squibb Company v. Ben Venue Laboratories, 58 USPQ2d 1508 (CAFC 2001).  “It is a general rule that merely discovering and claiming a new benefit of an old process cannot render the process again patentable.”  In re Woodruff, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).  Granting a patent on the discovery of an unknown but inherent function would remove from the public that which is in the public domain by virtue of its inclusion in, or obviousness from, the prior art.  In re Baxter Travenol Labs, 21 USPQ2d 1281 (Fed. Cir. 1991).  See M.P.E.P. 2145.  On this record, it is reasonable to conclude that the same patient is being administered the same active agent by the same mode of administration in the same amount in both the instant claims and the prior art reference. The fact that Applicant may have discovered yet another beneficial effect from the method set forth in the prior art does not mean that they are entitled to receive a patent on that method. Thus, the references teach, either expressly or inherently, each and every limitation of the instant claims.

Claims 23, 25-28, 30, 41 is/are rejected under 35 U.S.C. 103 as being unpatentable over MADDEN et al (US 2002/0110586) in view of YAMAZAKI et al (US 2009/0169610; see IDS filed on 07/15/2021), WU et al (Is Low-Dose Tamoxifen Useful for the Treatment and Prevention of Breast Cancer? Journal of the National Cancer Institute, Vol. 95, No. 11, June 4, 2003. Pg. 766-767), LIAN et al (Trends and Developments in Liposome Drug Delivery Systems. Journal of Pharmaceutical Sciences, Vol. 90, 667-680 (2001); see IDS filed on 07/15/2021) and NEEDHAM et al (US 6,143,321).
MADDEN teaches a method for treating cancer comprising of: administering to a human subject (see [0013]) a liposomal cancer drug (see [0011]), such as tamoxifen (see [0057]), which is a drug that could cause cardiac irregularities (see Applicant’s disclosure); and empty liposomes (see [0011]; [0028]), wherein the serum half-life of the liposome is prolonged by the empty liposomes in the formulation (see [0012]). Additional disclosures include: phospholipids (see [0037]); an enormous variety of lipids are known in the art which can be used to make the liposomes (see [0037]), wherein it will be readily apparent to those of skill in the art that any of a variety of lipids can be used to form the liposomal composition (see [0012]); liposomes having a size of from about 0.05 microns to about 0.15 microns (see [0045]), which is 50-150nm.
MADDEN does not teach using a specific subgenus of phospholipids, such as lysophosphatidylcholine, or a species, such as DMPC; or the ratio of phospholipids to tamoxifen drug.
YAMAZAKI teaches a method of cancer treatment (see abstract) comprising of: oral administration (see [0116]) a liposome composition (see title) comprised of: liposomes made from phosphatidylcholine, such as up to 70% (see [0072]) of dimyristoylphophatidylcholine (see [0071]), which is DMPC. Additional disclosures include: the combined amount of lipids was 45.6 mg to make the liposome (see [0150]). 
WU teaches the prior art had routinely used 20mg dosage of tamoxifen drug.
LIAN discloses dimyristoylphophatidylcholine is well-known as DMPC (see pg. 676, 2nd col). Additionally, LIAN teaches liposome drug delivery systems are well-known in the prior art, wherein DMPC and DMPG has been used as the lipid formulation to make liposomes (see pg. 668, Table 1), sizes can be 50-100nm (see pg. 671, 2nd col), liposomes can be used for oral drug delivery to solubilize or suspend lipophilic drugs and many other uses (see pg. 676, 1st col).
NEEDHAM teaches the prior art had known of making liposomes from lysophosphatidylcholine (see col. 3, line 45-49), such as DMPC (see col. 29, line 40).
	It would have been obvious to the person of ordinary skill in the art at the time the invention was made to incorporate (1) lysophosphatidylcholine, such as DMPC, as the phospholipid for making the liposomes in MADDEN or (2) incorporate empty liposomes to NEEDHAM’s composition.  The person of ordinary skill in the art would have been motivated to make those modifications, because (1) lysophosphatidylcholine, such as DMPC, are well-known in the prior art of liposomes and (2) the empty liposomes would increase the half-life of the liposomal cancer drug, and reasonably would have expected success because both references dealt with liposomal cancer drugs.
It would have been obvious to the person of ordinary skill in the art at the time the invention was made to incorporate 20mg of tamoxifen with about 45.6mg of liposome composition, which would give a ratio of about 2.28:1 and is within Applicant’s ratio range of 3:1 to 0.1:1. The person of ordinary skill in the art would have been motivated to make those modifications, because dosages of 20mg are commonly used in the prior art, and reasonably would have expected success because MADDEN teaches using tamoxifen.
The references do not specifically teach adding the ingredients in the exact ratio amount of 3:1 or 0.1:1 as claimed by Applicant.  The ratio amount of a specific ingredient in a liposome composition is clearly a result effective parameter that a person of ordinary skill in the art would routinely optimize.  Optimization of parameters is a routine practice that would be obvious for a person of ordinary skill in the art to employ and reasonably would expect success.  It would have been customary for an artisan of ordinary skill to determine the optimal amount of each ingredient to add in order to best achieve the desired results, such solubilization of the drug, increasing therapeutic effect, etc.  Thus, absent some demonstration of unexpected results from the claimed parameters, this optimization of ingredient amount would have been obvious at the time of Applicant's invention.
	Although the reference is silent about preventing cardiac irregularities, it does not appear that the claim language or limitations result in a manipulative difference in the method steps when compared to the prior art disclosure.  See Bristol-Myers Squibb Company v. Ben Venue Laboratories, 58 USPQ2d 1508 (CAFC 2001).  “It is a general rule that merely discovering and claiming a new benefit of an old process cannot render the process again patentable.”  In re Woodruff, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).  Granting a patent on the discovery of an unknown but inherent function would remove from the public that which is in the public domain by virtue of its inclusion in, or obviousness from, the prior art.  In re Baxter Travenol Labs, 21 USPQ2d 1281 (Fed. Cir. 1991).  See M.P.E.P. 2145.  On this record, it is reasonable to conclude that the same patient is being administered the same active agent by the same mode of administration in the same amount in both the instant claims and the prior art reference. The fact that Applicant may have discovered yet another beneficial effect from the method set forth in the prior art does not mean that they are entitled to receive a patent on that method. Thus, the references teach, either expressly or inherently, each and every limitation of the instant claims.

Claims 23, 25-28, 30, 41 is/are rejected under 35 U.S.C. 103 as being unpatentable over BETAGERI et al (US 2009/0123530) in view of FUROSEMIDE (https://dailymed.nlm.nih.gov/dailymed/fda/fdaDrugXsl.cfm?setid=ea623e21-e9fd-4ef1-843b-82cbc05af5bf&type=display (2007)).
BETAGERI teaches a method comprised of administering to an animal (see abstract) a liposome drug delivery composition (see title) comprised of 10mg of DMPC (see [0058] at Table 1) and furosemide (see claim 21).
BETAGERI does not explicitly teach the dosage of furosemide.
FUROSEMIDE teaches furosemide comes in 10 and 20mg dosages.
It would have been obvious to the person of ordinary skill in the art at the time the invention was made to incorporate 10 or 20mg of furosemide, which would give a ratio of 1:1 or 0.5:1 and is within Applicant’s ratio range of 3:1 to 0.1:1 and exact ratio of 1:1. The person of ordinary skill in the art would have been motivated to make those modifications, because dosages of 10 and 20mg are commonly used in the prior art, and reasonably would have expected success because BETAGERI teaches using furosemide.
	Although the reference is silent about preventing cardiac irregularities, it does not appear that the claim language or limitations result in a manipulative difference in the method steps when compared to the prior art disclosure.  See Bristol-Myers Squibb Company v. Ben Venue Laboratories, 58 USPQ2d 1508 (CAFC 2001).  “It is a general rule that merely discovering and claiming a new benefit of an old process cannot render the process again patentable.”  In re Woodruff, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).  Granting a patent on the discovery of an unknown but inherent function would remove from the public that which is in the public domain by virtue of its inclusion in, or obviousness from, the prior art.  In re Baxter Travenol Labs, 21 USPQ2d 1281 (Fed. Cir. 1991).  See M.P.E.P. 2145.  On this record, it is reasonable to conclude that the same patient is being administered the same active agent by the same mode of administration in the same amount in both the instant claims and the prior art reference. The fact that Applicant may have discovered yet another beneficial effect from the method set forth in the prior art does not mean that they are entitled to receive a patent on that method. Thus, the references teach, either expressly or inherently, each and every limitation of the instant claims.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 




Telephonic Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAKE MINH VU whose telephone number is (571)272-8148. The examiner can normally be reached Mon-Fri 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on (571) 272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAKE M VU/Primary Examiner, Art Unit 1618